Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the claims filed on 08/29/22 has been entered.
Response to Arguments
Applicant's arguments filed 08/29/22 have been fully considered but they are not persuasive. The applicant argues Fassler does not teach the oxide layer separating microchannels, where the oxide layer is outside of the microchannel. The examiner disagrees, Fassler teaches formation of oxide layer on the alloy (skin layer) which is in fact happens when the alloy is injected to the mold and conformally surrounding the entire perimeter of the alloy in the mold. Therefore, it will be also between (separating) microchannels, where the oxide layer is outside of the microchannel (look at fig. 5C oxide is on the alloy between the left and the right microchannels). The claims are mapped for the step that the ally is within the mold, therefor the oxide is still on ally and in the mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 57127214118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712